Citation Nr: 0026576	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected headaches.

2.  Entitlement to service connection for muscle and joint 
pains as due to an undiagnosed illness.

3.  Entitlement to service connection for bleeding gums as 
due to an undiagnosed illness.

4.  Entitlement to service connection for rash as due to an 
undiagnosed illness.

5.  Entitlement to service connection for weight gain as due 
to an undiagnosed illness.

6.  Entitlement to service connection for psychiatric 
disability, to include mood swings, as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for disability 
manifested by dizziness, chest pains, palpitations, hot 
flashes, and shortness of breath as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in September 1994 and 
January 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

This case was the subject of an April 1998 hearing before the 
undersigned Board member, and a Board remand dated in August 
1998.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Muscle and joint pains have been attributed to known 
clinical diagnoses.

3.  Bleeding gums is not one of types of signs or symptoms 
suggestive of a Persian Gulf undiagnosed illness.  The 
claimed condition of bleeding gums has not been related to a 
disease or injury during service.

4.  There is no objective evidence of a rash, other than one 
observation on one occasion, attributed to the known clinical 
diagnosis of tinea cruris. 

5.  Weight gain has been attributed to a known clinical 
diagnosis, poor physical conditioning, and has not been 
related to a disease or injury during service.

6.  Psychiatric disability has been attributed to the known 
clinical diagnoses of generalized anxiety disorder and panic 
attacks.

7.  The claim for service connection for a disability 
manifested by dizziness, chest pains, palpitations, hot 
flashes, and shortness of breath is not plausible.  All of 
these conditions are either not shown by objective evidence, 
or have been attributed to a known clinical diagnosis that 
has not been linked to an inservice disease or injury, or 
both.

8.  The veteran's headache disability more closely resembles 
a disability that is incapacitating one day every two months 
rather than one that is incapacitating one day per month.


CONCLUSIONS OF LAW

1.  The claim for service connection for muscle and joint 
pains is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for bleeding gums is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a rash is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for weight gain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for psychiatric 
disability to include mood swings is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for disability 
manifested by dizziness, chest pains, palpitations, hot 
flashes, and shortness of breath is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

7.  The schedular criteria for a disability rating in excess 
of 10 percent for headaches are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence indicates that the veteran served in Southwest 
Asia from September 3, 1990, to April 4, 1991.

Service medical records dated in October 1987 show that the 
veteran presented with a long history of migraine headaches.  
On the day he was seen, he complained of the usual headache 
with some vomiting.  Upon examination, he was in no acute 
distress, with no photophobia, and no sinus tenderness.  His 
neck was supple.  Examination of the ears, nose and throat 
was within normal limits.  The lungs were clear and 
neurological examination was normal.  Service medical records 
dated a few days later in October 1987 show the veteran 
presented with copies of inpatient medical records pertaining 
to childhood headaches.  The discharge diagnosis of those 
records was tension headaches.  The reviewing physician saw 
no reason to believe the veteran's situation would affect 
performance of future duty.  

Service medical records of treatment in May 1990 show the 
veteran presented complaining of chest pain for four days, at 
its worst over the past two days. 
He said two nights prior his heart had a very fast rhythm and 
woke him up.  He was referred for X-rays of the chest and 
temporomandibular joints, which were normal.  The assessments 
were rule out gastroenteritis, and atypical chest pain, doubt 
cardiovascular. 

Service medical records dated from February 22, 1991, to 
February 27, 1991, show that the veteran received 
pyridostigmine 30 mg. TID as a nerve agent prophylaxis and 
Cipro 500 mg. as an anthrax prophylaxis.

A record of medical care signed by a corpsman states that the 
veteran, while on Operation Desert Storm, was exposed to a 
large amount of smoke in the Burgan Oil Fields from February 
24, 1991, to February 28, 1991.  These were known to be high 
in sulfur containing (sour) oil wells.

During the veteran's March 1991 service discharge 
examination, clinical evaluation of the head, face, neck and 
scalp was normal.  Clinical evaluation of the lungs, heart, 
vascular system, skin, lymphatics, neurologic system and 
psychiatric condition was normal as well.  The summary of 
defects and diagnoses was "none."  In the report of history 
prepared for the examination, the 1990 episode of sharp 
central sternal pain was noted.  The reviewing physician 
further noted that a full workup in connection with this 
episode was unremarkable.  Otherwise, review of past surgical 
history and past medical history was negative. 

A November 1992 private treatment record shows that veteran 
was seen for chest pain, like a pressure every time he moved.  
The impression was costochondritis versus musculoskeletal 
pain.  

Additional November 1992 private treatment records show the 
veteran underwent cardiovascular and other testing in light 
of his complaints of dull left chest pressure, left arm pain, 
and shortness of breath when walking.  An EKG was negative.    

In July 1993 the veteran was seen privately for complaints of 
left side chest pain with tingling of the hands.  The veteran 
was noted to smoke occasionally.  A history of two similar 
episodes resolving without medication was noted.  His 
condition the previous day was noted to be normal.  The 
diagnoses were questionable anxiety disorder, and 
questionable panic attacks.  

A private July 1993 echocardiography/Doppler report reflects 
an interpretation of normal left ventricular function, and no 
mitral valve prolapse.  

A private August 1993 progress note reflects 
"diagnoses/symptoms" of atypical chest pains and panic 
attack.  An August 1993 radiology report shows impressions of 
no pneumatic infiltration or consolidation.  The heart was 
normal in size and configuration.  

An August 1993 private treatment record shows that veteran 
was seen for anxiety, with no history of any known 
significant medical illness.  It was noted that the veteran 
was recently in the Saudi Arabian conflict.  He complained of 
continuous chest pressure on the left side of his chest for 
30 days in a row.  He also complained of sensation of 
shortness of breath most of the time.  He said that sometimes 
he felt light-headed , and also complained of paresthesias of 
the head.  He said he felt really shaky inside.  The 
diagnosis was acute panic attack.

VA records of treatment in October 1993 show that the veteran 
had been treated for the last three months for anxiety but 
was not feeling better.   He felt that it was related to the 
Persian Gulf and wanted an examination.  

October 1993 and November 1993 private follow-up treatment 
records show the veteran was again seen for anxiety.  His 
medications were continued.  

A December 1993 record of treatment from a VA Center for 
Stress Recovery (CSR) reflects impressions of generalized 
anxiety disorder, and chest pains, joint pains, headaches, 
shortness of breath, and dizziness of unknown origin.  
January 1994 VA treatment records included an assessment of 
normal upper digestive area, and no lesions to account for 
the veteran's symptoms. 

A February 1994 private facility follow-up treatment record 
indicates that the veteran was seen again for anxiety.  The 
private record mentions research being done by VA, and that 
the veteran indicated that the VA hospital told him he did 
not have asthma.  The private physician explained to the 
veteran that his symptoms were similar to panic attacks, but 
the cause may be different, though at this time the goal was 
to help him with his symptoms.  His medications were 
increased because he was still symptomatic.  

During a June 1994 VA general medical examination report, 
there was tinea cruris of both inguinal areas.  There was 
scaling and erythema present.  There was no sign of 
infection.  There was no lymphadenopathy present.  Height was 
5 feet 9 inches, and weight was 222 pounds, which was the 
maximum weight over the past year.  The head, face, neck, 
nose, sinuses, mouth and throat were essentially normal on 
examination.  The teeth were in good repair.  Pulse was 89 
beats per minute, blood pressure was 136/68, S1 was normal 
and S2 was loud.  Rhythm was regular, and no murmurs were 
present.  There were no gross neurological deficits.  The 
diagnoses were tinea cruris, fatigue by history, and 
headaches by history.  

During a June 1994 respiratory examination, the veteran gave 
a history of having developed some shortness of breath and 
chest pain in 1993.  He complained of occasional shortness of 
breath even at rest, and stated he had a difficult time 
breathing.  After objective examination and pulmonary 
evaluation, the diagnosis was essentially normal examination 
of the lungs.  

A January 1995 VA treatment record reflects the veteran's 
complaints of anxiety attacks, shortness of breath, 
dizziness, stressed marital relationship and traumas from 
Gulf War.  He was seeing a psychiatrist from Kaiser 
Permanente.  The plan was to receive VA psychotherapy once a 
week and eventually add group therapy once per week.

Records dated in February 1995 reflect that the veteran had 
an anxiety attack at work one evening.  He claimed he was not 
anxious about anything and did not know what caused it.  He 
said if he was angry he would drink beer to calm down;  the 
angrier he was, the more beer he would drink.  

In April 1995 the veteran informed the CSR Unit that he could 
not participate in the Persian Gulf treatment program due to 
financial constraints.  

During his April 1998 Board hearing, the veteran testified 
that he served in the Persian Gulf roughly from August 1990 
to April or May of 1991.  He said he did not receive any 
injuries.  He said his MOS was tank crewman.  He saw combat 
duty.  He testified that he was exposed to heavy smoke and 
oil wells.  His chest pain began in November 1992.  He said 
the doctor and psychiatrist at first felt he had anxiety or 
pulled muscles, and gave him different kinds of medication, 
but no answers.  The headaches came later, though he could 
not pinpoint the time.  Sometimes he would get headaches for 
3, 4, or 5 days in a row, and sometimes he would get none for 
a couple of days.  His palpitations began in 1992, so that he 
could not even walk up a flight of stairs without shortness 
of breath.  He said his heart was pounding.  He noted that he 
had put on weight.  He said he couldn't exercise.  He said 
the dizziness started when the headaches started.  He would 
get up and almost lose his equilibrium and fall.  He was 
currently employed at the United States Postal Service, where 
he was a morning supervisor of clerks, and made sure the mail 
would get out.  He was not working on a route.  He said he 
had been a supervisor for about a year.  He indicated that 
the Kaiser doctors did not have a clue that some of his 
problems could have been due to Persian Gulf syndrome, 
because the syndrome was not generally known at the time. 

The veteran acknowledged that he received a Combat Action 
Ribbon.  He saw combat, but had no problems or nightmares as 
a result.  He took Tylenol for his headaches.  When asked if 
the headaches were so severe that he had to recline, he said 
the headaches bothered his eyes.  He did not have night 
sweats.  He would get red and flushed, and said his 3-year 
old was having the same problems.  He was worried that this 
condition could have been passed on to his child.  

During an April 1999 VA general examination, the examiner 
noted that the veteran claimed that after leaving the service 
he was less active, tended to eat more, and was gaining 
weight.  The examiner opined that this condition was due to 
lack of exercise and eating more.

The examiner also noted the veteran's history of recurrent 
chest pains and palpitations.  He was noted to have been seen 
at Kaiser Permanente where he was extensively worked up.  An 
EKG was taken, as well as a stress test, echocardiogram and 
cardiac monitor, all of which turned out to be negative.  His 
recent EKG was 59 beats per minute.  He did not have any 
history of anterior chest wall soreness, nor history of 
digestive disorder such as peptic ulcer, gastritis or hiatal 
hernia.  In the examiner's view, there was no condition that 
could explain the presence of chest pain, but in view of all 
of the medical findings, this condition was not under the 
category of undiagnosed illness.  

With respect to shortness of breath and easy fatigability on 
physical exertion, the examiner asserted that this was 
related to poor physical conditioning and obesity.  The 
examiner further noted that the veteran was currently working 
full-time as a supervisor at the United States Postal Service 
five times a week from 3:30 A.M. to  11:00 A.M., and claimed 
he did not experience fatigability while at work.  

With respect to the veteran's recurrent history of hot 
flashes, the examiner noted that the veteran had been 
examined at Kaiser Permanente extensively for this condition.  
Thyroid and other endocrine tests were done and they turned 
out to be normal.  The examiner asserted that this condition 
was only by history and was not part of any undiagnosed 
illness. 

With respect to history of recurrent skin rash, the veteran 
claimed that he had never been on medication, and that the 
skin rash appeared and disappeared off and on.  On this 
examination, no skin rash was found.  

The examiner further noted that that the veteran was 
currently active, looked healthy, and was not taking any 
medications.  The veteran was 5 foot 10 and 243 pounds.  Upon 
cardiovascular examination, the heart was not enlarged.  The 
veteran had normal heart rate and rhythm with no murmur.  The 
peripheral arterial pulsations were normal.  EKG showed 59 
beats per minute.  There were no palpitations and no chest 
pains.  Musculoskeletal examination showed the veteran 
ambulated well.  There was no muscle soreness or weakness 
found on examination.  Neurologically, sensory and motor 
functions were intact.  The veteran was verbal, alert and 
oriented.  Cranial nerves and reflexes were normal.  

In the diagnostic portion of the report, the examiner 
indicated that the veteran had a normal examination except 
for being overweight.  He was unable to find conditions 
related to Desert Storm.  He was unable to find conditions 
that could be classified under undiagnosed illness.  In the 
examiner's view, weight gain, shortness of breath and easy 
fatigability could be explained under poor physical 
conditioning.  Chest pain and palpitations were only by 
history, and the veteran had negative EKG, stress test, 
echocardiogram and cardiac monitor.  Hot flashes were only by 
history, and Kaiser endocrine tests were normal.  There was 
no skin rash found on examination.  

During an April 1999 VA neurological examination, the 
examiner found that the veteran had headaches due to an 
unknown illness.  He stated that it was at least as likely as 
not that they were due to activities in the Persian Gulf war.  
The nature of the headache pain suggested a vascular 
component, but not specifically enough to make a diagnosis of 
migraine.  The veteran was not sure of the date of onset of 
when the headaches became a problem, but estimated it was in 
about 1993.  He said the headaches now occurred three of four 
times per week.  In the recent past, the veteran had not been 
free of headaches for more than one or two days, and then 
they recurred.  The headaches varied from two to 24 hours, 
averaging eight to nine hours.  The headaches were bilateral 
frontal.  The neck and occiput became tender to the touch 
when he had a headache.  The headache was a sharp, pulsating 
pain made worse by head movement.  His vision blurred with 20 
to 30 percent of his headaches.  He had photophobia with his 
headaches, and with 10 percent of his headaches he had white 
flashing spots in both eyes.  The veteran said that in the 
past 12 months he had not missed any complete days because of 
headaches, but he estimated having lost approximately 18 days 
sporadically, leaving work early because of the headaches.  
He said he was unable to function with approximately 30 
percent of his headaches.  He had no nausea or vomiting with 
his headaches.  With 10 percent of his headaches in which he 
saw flashing spots, he also felt lightheaded and felt faint, 
but did not black out or have seizures.  He took Tylenol and 
Ibuprofen for his headaches.    

He said that in the past six months there had been a marked 
increase in the intensity of his headaches.  An MRI scan of 
the brain, ordered because of the increased intensity of the 
veteran's headaches, was normal.  Upon objective examination, 
there were some abnormalities noted, including a loss of 
position sense in some toes, hypesthesia of the right 
forehead with cranial nerves otherwise within normal limits, 
hypesthesia of the right thumb and second, fourth and fifth 
fingers and ulnar nerve distribution of the right had, and 
hypesthesia of the right lower extremity and foot.  The 
remainder of the neurological examination was within normal 
limits.  

The veteran underwent an April 1999 VA orthopedic 
examination.  By history, since getting out of the service in 
1991, he had developed some generalized joint pain and back 
pain. This started somewhere around 1995 or 1996 with just a 
gradual onset of discomfort that started into the back and 
into the hips and into the knees.  He complained of 
stiffness, ache, pain, tenderness and soreness in the joints.  
No swelling or deformity of the joints was noted.  No injury 
to the joints was noted.  The back pain had gradually gotten 
worse with time as well.  It was episodic for him.  No 
specific flare-ups were noted.  He was currently working as a 
supervisor at the post office, and he could perform his 
normal daily activities.  There had been no surgery to the 
back or hips or knees.  The veteran had been on medication to 
include Naproxen and Robaxin.  He still occasionally took the 
Naproxen for the pain and soreness.  Otherwise, his condition 
was a chronic soreness and a difficult problem for him.  

The examiner noted that in reviewing the claims file there 
was no evidence of any injuries or trauma per se during 
service.  Since the veteran had been followed at Kaiser 
Permanente after service, he had experienced some back pain 
and joint pains.  X-rays there had shown some fuzziness over 
his sacroiliac joints, and his blood work showed an HLA-B27 
positive test.  On this basis, the examiner opined that the 
veteran may very well have ankylosing spondylitis.  After 
physical examination, the diagnoses were history of 
ankylosing spondylitis, and arthralgias of the hips and 
knees, with arthritis of the hips.  The examiner's conclusion 
was that in reviewing the record form Kaiser with an HLA-B27 
positive ankylosing spondylitis, this was an ongoing disease 
that he could not relate to the veteran's service.  No other 
pathology in the joints could be identified.

During a May 1999 VA dental examination, review of the 
medical records showed that in 1993, after the Persian Gulf 
War, the veteran had noted that his gums were bleeding and 
receding.  At the examination, the veteran complained of 
bleeding gums and receding gum lines.  Physical examination 
revealed no functional impairment due to loss of motion.  
There was no loss of masticatory function.  Teeth nos. 1 and 
16 were missing.  No prosthesis was present or needed.  There 
was no limitation of interincisal range of motion.  There was 
no cracking, popping, or clicking in the temporomandibular 
joints.  The masseter muscles were not tender to palpation.  
There was no bone loss in the mandible, maxilla or hard 
palate.  A Panorex showed minimal periodontal bone loss.  The 
diagnosis was gingival recession, nos. 4, 5, 12, 13, 20, 21, 
28, and 29, which may have been aggravated by toothbrush 
abrasion.

During a May 1999 VA psychiatric examination, the veteran was 
diagnosed as having a generalized anxiety disorder.  The 
examiner found that the veteran was a healthy individual who 
had developed symptoms of generalized anxiety a year and a 
half after he left the service.  However, according to the 
examiner, the veteran was subjectively preoccupied with the 
effect of chemicals to which he was exposed in the Persian 
Gulf.  This had produced an obsessive preoccupation that the 
chemical exposure had affected him, and possibly also 
affected his child.  

In February 2000, the RO received from the veteran a 
generalized summary of treatment offered by a private 
physician for "desert storm syndrome."  The document 
appears to be something akin to an advertisement.  Symptoms 
of the syndrome were described as fatigue, dermatitis, 
sweats, gastro-intestinal complaints, thinking disorders, 
joint and muscle pain, and arthritis.  

Also in February 2000, the RO received from the veteran an 
October 1999 article form the Washington Post, citing a 
defense department report that the drug pyridostigmine 
bromide (PB) administered to 250,000 soldiers during the 
Persian gulf War "cannot be ruled out" as a cause of 
lingering illnesses in some veterans.    The author of the 
study was quoted as stating that "[t]his dos not imply that 
it is necessarily a causal factor, only that the possibility 
cannot be dismissed."  

Also submitted was a November 1999 New York Times article 
reporting that some veterans of the Persian Gulf War who have 
complained of chronic illnesses have signs of brain damage 
caused by exposure to toxic chemicals.  The exact cause of 
the brain damage was not identified.  Maladies reported 
included fatigue, muscle pain, memory loss and sleep 
disorders, described as having become known collectively as 
Gulf War syndrome.  

A similar undated article from the Associated Press describes 
damage shown in brain scans of soldiers who believed they 
suffer Persian Gulf War illness.  Researchers were said to 
believe that soldiers who became ill were those who had a 
genetic vulnerability to certain chemicals that they were 
exposed to during the war, including nerve gas, the 
insecticide DEET, pet flea collars some wore to repel pests 
and the drug pyridostigmine bromide.  

A second undated article from the Associated Press describes 
findings by Duke University Medical researchers that anti-
nerve gas pills combined with anti-insect compounds may be 
the cause of a mysterious cluster of ailments known as Gulf 
War syndrome.  

A second New York Times article submitted by the veteran 
(date not identified) reports that the Pentagon had 
acknowledged in a new report that chemical weapons were 
detected as many as seven times in the first week of the 1991 
Persian Gulf War.  There was no conclusive evidence that 
Unites States troops were exposed, but the possibility was to 
be further investigated.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Generally, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In order for a claim for benefits under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 to be well-grounded, there must be 
evidence that the claimant (1) is a "Persian Gulf veteran"; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See Neumann v. West, 14 Vet. App. 
12 (2000).  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).  However, once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved with respect to the claims at 
issue is whether the appellant has presented evidence that 
her claims are well grounded; that is, that the claims are 
plausible.

Service Connection for Muscle and Joint Pains

In the present case, the claim for service connection for 
muscle and joint pains as due to an undiagnosed illness is 
not well grounded, because the veteran's muscle and joint 
pains have been attributed to known clinical diagnoses, 
namely the veteran's generalized anxiety disorder, his 
arthritis of the hips, and an HLA-B27 positive ankylosing 
spondylitis.  The evidence does not show that they cannot be 
attributed to a known clinical diagnosis.  See Neumann v. 
West,14 Vet. App. 12 (2000).  Additionally, there is no 
medical evidence linking muscle and joint pains, arthritis, 
ankylosing spondylitis or a generalized anxiety disorder to 
the veteran's period of active service.  Thus, the claim may 
not be found to be well grounded on a direct basis either.  
Finally, since there is no showing or diagnosis of arthritis 
within one year of the veteran's discharge from service, 
service connection for arthritis cannot be granted on a 
presumptive basis for a chronic condition, see 38 C.F.R. 
§§ 3.307, 3.309(a), and the claim is not well grounded on 
this basis.  In light of the foregoing, the Board finds the 
claim for service connection for muscle and joint pains to be 
not well grounded.

Service Connection for Weight Gain

Service connection for the veteran's weight gain may not be 
found to be well grounded on the basis that it is due to an 
undiagnosed illness, because it has been found to be 
attributable to the veteran's increased eating and decrease 
in activity, and poor physical conditioning, since his 
discharge from service.  Neumann.  Additionally, the claim 
for service connection for this condition may not be found to 
be well grounded on a direct basis because there is no 
medical evidence linking the veteran's weight gain to a 
disease or injury incurred in service.  Epps;  Caluza.  
Accordingly, the Board finds that claim for service 
connection for weight gain to be not well grounded.

Service Connection for Rash

The most recent VA examinations have been negative for a 
rash.  A June 1994 VA examination included a diagnosis of 
tinea cruris of both inguinal areas, but subsequent 
examination of the skin has been negative.  Because tinea 
cruris is a diagnosed condition, and this is the only 
objective evidence of rash of record, the claim for service 
connection for rashes may not be found to be well grounded as 
due to an undiagnosed illness.  Neumann.  Because there is no 
medical evidence linking a current rash to a disease or 
injury during service, the claim may not be found to be well 
grounded on a direct basis, either.  Epps;  Caluza.

Service Connection for Bleeding Gums

The Board finds that the veteran's claim of service 
connection for bleeding gums is not well grounded.  There is 
no objective evidence of the condition, and the  condition is 
not one of the signs or symptoms suggestive of an undiagnosed 
illness listed in 38 C.F.R. § 3.317, or more generally of a 
type of sign or symptom that has been associated with Persian 
Gulf undiagnosed illness.  Upon physical examination, no 
bleeding of the gums as been found;  the condition has been 
identified as gingival recession of several teeth, which may 
have been aggravated by toothbrush abrasions.  There is no 
indication in the record this condition is disabling, nor is 
there any condition in 38 C.F.R. Part 4 sufficiently 
analogous to gingival rescission to indicate to the Board 
that the condition should be considered a disability for 
which service connection should be granted.  In light of the 
foregoing, the Board finds that the claim for service 
connection for bleeding gums as due to an undiagnosed illness 
is note well grounded.  Neumann.  There is no medical 
evidence linking bleeding gums or gingival rescission on a 
direct basis to a disease or injury incurred in service.  
Thus, the claim is not well grounded on a direct basis.  
Epps;  Caluza.  For the foregoing reasons, the Board finds 
the veteran's claim for service connection for bleeding gums 
to be not well grounded.  


Service Connection Psychiatric Disability

With respect to the veteran's claim for  service connection 
for psychiatric disability, there is no evidence that this 
condition cannot be attributed to a known clinical diagnosis.  
VA and private physicians over a period of many years have 
consistently diagnosed the condition as panic attacks and a 
generalized anxiety disorder.  Thus, the claim for service 
connection for psychiatric disability as due to an 
undiagnosed illness is not well grounded.  Neumann.  
Additionally, there is no medical evidence of record linking 
the veteran's post-service panic attacks and generalized 
anxiety disorder to a disease or injury during service.  
Thus, the claim must be denied as not well grounded on this 
basis.  Epps;  Caluza.  Accordingly, the Board finds that the 
claim for service connection for a psychiatric disorder is 
not well grounded.

Service Connection for Disability manifested by dizziness, 
chest pains, palpitations, hot flashes, and shortness of 
breath as due to an undiagnosed illness

For claims for service connection for palpitations and hot 
flashes, in the Board's view observations of these conditions 
would require medical expertise, and there is no medical 
observation of these conditions of record.  Absent competent 
objective evidence verifying these signs or symptoms at a 
time during or subsequent to the veteran's duty in the 
Persian Gulf, they must be found not well grounded on the 
theory of an undiagnosed illness.  Neumann.  Also, because 
there is no medical evidence of diagnosis of these two 
claimed conditions, and no medical evidence linking them to a 
disease or injury during service, the claim service 
connection on a direct basis for palpitations and hot flashes 
is not well grounded.  Epps; Caluza.  

Service medical records reflect complaints of chest pains in 
May 1990, prior to the veteran's tour in Southwest Asia.  At 
that time, a cardiovascular basis for the complaints was not 
shown.  The conditions of dizziness, chest pains, shortness 
of breath have been consistently attributed to anxiety, 
diagnosed as panic attacks and a generalized anxiety 
disorder.  For these reasons, the claim for service 
connection for these conditions as due to an undiagnosed is 
not well grounded.  Neumann.  The claim is also not well 
grounded on a direct basis, since the onset of the conditions 
was reported as in 1992, and there is no medical "nexus" 
evidence linking the conditions to a disease or injury during 
service (such as, for example, the veteran's pre-Persian Gulf 
headaches or May 1990 chest pain).  Epps;  Caluza.

Lay Statements and Articles Regarding Persian Gulf Illness 
Research

The Board acknowledges the articles and reported medical 
studies of record describing a potential association between 
innoculations the veteran received against anthrax and nerve 
agents during service and symptoms such as fatigue and 
emotional problems.  The Board further acknowledges the 
statements of laypersons to include the veteran, his wife and 
others that they have observed symptoms including fatigue, 
dizziness, palpitations, shortness of breath, aches and 
pains, weight gain, mood swings, nausea, and rash, since the 
veteran returned from service.  The Board has considered 
whether the lay observations and mainstream news reports of 
medical studies are adequate when viewed in light of the 
other evidence of record to well ground the veteran's claims.  
In the veteran's case, to the extent these signs or symptoms 
have been the subject of sufficient objective verification, 
they have been attributed to one or more known clinical 
diagnosis (i.e., poor physical conditioning, generalized 
anxiety disorder, panic attacks, receding gums, tinea cruris, 
arthritis, and ankylosing spondylitis).  (Also, in the case 
of bleeding or receding gums, there is nothing to show that 
this is a sign of symptom of Persian Gulf undiagnosed 
illness.)  Thus, the claims for these conditions as due to an 
undiagnosed illness are not well grounded.  Neumann.  Also, 
the specific on-point competent medical evidence regarding 
these conditions states that they cannot be attributed to a 
disease or injury during service, and the conditions are said 
to have begun more than one year after service, so that the 
articles and lay statements combined are not sufficient to 
well ground claims for service connection for these 
conditions on a direct basis.  Epps;  Caluza.


Initial Rating Headaches

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to this 
issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pursuant to 38 C.F.R. 4.124a, Diagnostic Code 8100, headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are 
rated as 50 percent disabling.  Characteristic prostrating 
attacks occurring on an average once a month over last 
several months are rated as 30 percent disabling.  
Characteristic prostrating attacks averaging one in 2 months 
over last several months are rated as 10 percent disabling. 

Since the veteran's headaches are not migraine headaches per 
se, and are due to an undiagnosed illness, the Board views 
the severity of the headaches in terms of incapacity caused, 
rather than more strictly upon whether or not they result in 
"prostrating attacks."  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Assuming headaches that are prostrating once per 
month result in that much time missed from work, an 
equivalent of 12 days from work missed per year due to 
undiagnosed illness headaches would be commensurate with a 30 
percent rating.  Id.

In the present case, the veteran has indicated that he lost 
about the equivalent of 18 days of work due to his headaches 
over a period of a year.  This would appear commensurate with 
a thirty percent rating - disabling attacks more than once 
per month, but clearly not so severe as to create severe 
economic inadaptability (the criteria for a 50 percent 
rating) since the veteran appears successfully employed in a 
good job on a full time basis.  See 38 C.F.R. 4.124a, 
Diagnostic Code 8100.  

However, in a July 1999 letter, the RO asked the veteran to 
submit a statement from his employer, or a copy of his 
employer's official leave records, to verify that he had to 
leave work because of his headaches.  The veteran responded 
that he worked part time flex and did not work 8 hours a day 
at first, and that he had now become a supervisor and pretty 
much worked his own schedule.  The Board draws from this 
response an inference that the veteran cannot verify through 
employment records that he has had to leave work for 
approximately 18 work-days per year as a result of his 
headaches, and further finds that this indirect response to a 
direct inquiry is negative evidence against his assertion 
that he misses about 18 days' time  per year as a result of 
his headaches.  Accordingly, the Board finds that there is 
not of record sufficient evidence to justify an increase in 
the rating for the veteran's headaches from 10 percent to 30 
percent.  The preponderance of the evidence shows that the 
veteran has chronic headaches but that they are not so 
disabling as to result in losing a full day of work per month 
as would be commensurate with a 30 percent rating.  From the 
veteran's response to the RO's inquiry, and in the absence of 
any other documentation other than a medical history given at 
a VA disability examination, the Board infers that even at 
their worst, the headaches more closely resemble a condition 
which would result in the loss of one day of work every two 
months - otherwise, he could easily submit evidence from his 
employer to the contrary, as the RO requested. 

ORDER

1.  The claim for service connection for muscle and joint 
pains is denied.

2.  The claim for service connection for bleeding gums is 
denied.

3.  The claim for service connection for a rash is denied.

4.  The claim for service connection for weight gain is 
denied.

5.  The claim for service connection for psychiatric 
disability is denied.

6.  The claim for service connection for disability 
manifested by dizziness, chest pains, palpitations, hot 
flashes, and shortness of breath is denied.

7.  The claim for an initial rating in excess of 10 percent 
for headaches is denied. 


________________________________
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

